ORDER DENYING PETITION FOR REVIEW
This Matter comes before the Fort Peck Court of Appeals on a Petition for Review filed August 29, 2016 by Appellant Vicki Perry from an Order of Eviction and Judgment issued by the Tribal Court on August 15, 2016.
Upon review of the Petition and file, the Court finds as follows:
1.The Order of Eviction and Judgment was issued by default after Appellant was served proper notice of the date and time of the hearing and failed to appear.
2. This Court finds nothing in the Tribal Court record which gives cause for review, as the operative facts are not disputed and the reason for review raised in the Petition are irrelevant to the application of the law in this case.
3. The Jurisdiction of the Court of Appeals is extended to review determinations of the Tribal Court on matters of law, but the Appellate Court shall not set aside factual determinations supported by substantial evidence. II CCOJ § 202.
4. The Appellate Court finds nothing in the Tribal Trial Court record which gives cause for review of any legal issue and does not find cause to set aside any trial court determinations of fact.
Based on the Foregoing Findings and good cause appearing:
It is hereby the ORDER of the Court that the Petition for Review is hereby DENIED.